Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Case No.: -CIV
ELIZABETH GHALI
Plaintiff,
Vv.
AETG, LLC.
Defendant.
/
COMPLAINT

COMES NOW the Plaintiff, ELIZABETH GHALI (hereafter “Plaintiff’), by and through
the undersigned counsel, hereby files this Complaint and sues Defendant, AETG, LLC.
(hereafter “Defendant”), and in support avers as follows:

JURISDICTION, PARTIES AND VENUE

1. This is an action by the Plaintiff and other similarly-situated individuals for damages
exceeding the jurisdictional limits of this Court excluding attorney’s fees or costs for
damages pursuant to 28 U.S.C. Sections 1331 and 1343, in as much as the matter in
controversy is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Sections 2000e et seq., and Section 760.10 of the Florida Statutes to redress injury done
to Plaintiff by the Defendant for discriminatory treatment on the basis of gender and
sexual harassment found on Plaintiff's complaint of discrimination in the workplace.

2. Plaintiffis a resident of Miami-Dade County, Florida and Defendant is situated in Miami-
Dade County, Florida, within the jurisdiction of this Honorable Court.

3. Defendant is a Florida Corporation doing business in Miami-Dade County, Florida.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 2 of 11

4. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Sections 2000e et seq., since it employs fifteen or more
employees for the applicable statutory period; and it is subject to the employment
discrimination provisions of the applicable statute.

5. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C, Sections 2000e et seq.

6. At all times material hereto Defendant is an “employer” within the meaning of Title VIL
of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

7. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000¢ et seq.

8. Defendant is a “person” and/or “employer” pursuant to the Florida Civil Rights Act of
1992, Fla. Stat. Section 760.01, et.seq., since it employs fifteen or more employees for
the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute, the FCRA.

9. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Section 760.01, et seq.

10, At all times material hereto Defendant is an “employer” within the meaning of the
Florida Civil Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

11. At all times hereto, Plaintiff was an “employee” within the meaning of the Florida Civil
Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

12. Plaintiff is a female former employee of the Defendant is a member of a class of persons

protected from discrimination in her employment.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 3 of 11

13. Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission and the Florida Commission on Human Relations,
the agencies which are responsible for investigating claims of employment
discrimination.

14. All conditions precedent for the filing of this action before this Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS

15. On or about October of 2011, Plaintiff began her with the Defendant as a cashier.

16. On or around February 2018 through the end of Plaintiff's employment with Defendant,
Plaintiff was verbally and physically harassed by a salesman named Noel Morales.

17. Since February 2018, at the very minimum, Plaintiff was sexually harassed by Noel
Morales approximately 7 times.

18, On numerous occasions, Noel Morales would try to hug Plaintiff without Plaintiff's
permission. Plaintiff rejected these hugs.

19. On numerous occasions, Noel Morales would attempt to sweet talk Plaintiff by calling
her pretty and using other flattering words.

20, On or about August 3, 2018, Noel Morales approached Plaintiff from behind and touched
her buttocks. Plaintiff immediately confronted Noel Morales.

21. On or about August 14, 2018, Plaintiff reported the incident to her manager, Beatriz
Marshall.

22. Plaintiff was told by Ms. Marshall that Defendant would conduct an investigation.

Plaintiff was never informed of the results of the investigation.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 4 of 11

23. Defendant did not take any action against Noel Morales.

24. Noel Morales was a top salesman for Defendant and he was protected by Defendant.

25. Plaintiffs co-worker, Johanna Cisneros was a witness to Noel Morales touching
Plaintiff's buttocks, but Noel Morales convinced Ms. Cisneros to not testify against him
during Defendant’s investigation.

26. After Plaintiff voiced her complaints about Noel Morales, the manager, Beatriz Marshall
began to treat Plaintiff differently.

27. Plaintiff had to work alone for three weeks despite Plaintiff requesting help from Ms.
Marshall.

28. Defendant’s constant sexual remarks and advances made Plaintiff feel extremely
uncomfortable.

29. Male employees were not subject to sexual advances and remarks by Noel Morales.

30. As such, male employees did not feel uncomfortable at work and did not have to change
their regular behavior to avoid Defendant.

31. Plaintiff was at a disadvantage from male employees because she constantly feared
Defendant would sexually harass her.

32. On or about September 11, 2018, Plaintiff decided to leave her employment with
Defendant as a result of the sexually harassing behavior from Noel Morales and the lack
of action by Defendant.

33. Plaintiff was qualified for her job as a cashier. Plaintiff worked continuously as a cashier
for Defendant since 2011.

34. On or about September 19, 2019, Plaintiff filed a complaint with the U.S. Equal

Employment Opportunity Commission (hereafter referred to as the “EEOC”).
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 5of11

35. On or about June 13, 2019, the EEOC issued a “Notice of Suit Rights” to Plaintiff.
36. Plaintiff has suffered damages from the conduct of Noel Morales, the Defendant and their

agents.

COUNT I
SEXUAL HARRASSMENT UNDER TITLE VI

37. Plaintiff reasserts her allegations in paragraphs 1- 36 as fully set forth herein.
38. Section 200e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:

“(1) It shall be an unlawful employment practice for an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s race,
color, religion, sex, national origin.”

39. As part of its prohibitions, Title VII prohibits sexual harassment.

40. The conduct to which Plaintiff was subjected was severe, pervasive, physically
threatening, humiliating, and unreasonably interfered with Plaintiff's work performance
in violation of Title VIL.

41. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against
as a result of her sex (female), and constituted actionable sexual harassment.

42. Defendant’s alleged basis for its adverse conduct against the Plaintiff are pre-textual and
asserted only to cover up the discriminatory nature of its conduct.

43. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,

and the aforementioned sexual comments/conduct and advances were also motivating

factors for Defendant’s adverse conduct toward Plaintiff.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 6 of 11

44, As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
according demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.

45. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

46. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s
fees and cost as a result of Defendant’s conduct in violation of Title VIL.

COUNT I
SEX/GENDER DISCRIMINATION UNDER TITLE VII

47. Plaintiff reasserts her allegations in paragraph 1-36 as fully set forth herein.
48. Section 200e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) ‘It shall be an unlawful employment practice for an employer:
(b) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, national origin.”
49. Title VII accordingly prohibits discrimination based on sex.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 7 of 11

50. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff's sex/gender, which male individuals were
not and would not have been subjected, in violation of Title VII.

51. Defendant’s alleged basis for its adverse conduct against the Plaintiff are pre-textual and
asserted only to cover up the discriminatory nature of its conduct.

52. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors for Defendant’s adverse conduct toward Plaintiff.

53. As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.

54. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

55. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s

fees and costs as a result of Defendant’s conduct in violation of Title VII.
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 8 of 11

COUNT Ill
SEXUAL HARASSMENT UNDER THE FCRA

56. Plaintiff reasserts her allegations in paragraphs 1- 36 as fully set forth herein.
57. Section 760.10 of the FCRA states in relevant part:
“(1) It is unlawful employment practice for an employer:

{a} To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin, age, handicap, or
marital status.”

58. As part of its prohibitions, the FCRA prohibits sexual harassment.

59. The conduct to which Plaintiff was subjected to was severe, pervasive, physically
threatening, humiliating, and unreasonably interfered with Plaintiff's work performance
in violation of the FCRA.

60. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against
as aresult of her sex (female), and constituted sexual harassment.

61. Defendant’s alleged bases for its advanced conduct against Plaintiff are pre-textual and
asserted only to cover up the harassing, discriminatory, and retaliatory nature of its
conduct.

62. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors for Defendant’s adverse conduct toward Plaintiff.

63. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the

adverse employment actions suffered by Plaintiff related thereto, Plaintiff has

experienced and will continue to experience significant financial and economic loss in the
Case 1:19-cv-22782-JEM Document 1 Entered on FLSD Docket 07/06/2019 Page 9 of 11

form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
according demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.
64. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.
65. Plaintiff further seeks her attorney’s fees and cost as permitted by law.
WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages.

COUNT IV
SEX/GENDER DISCRIMINATION UNDER FCRA

66. Plaintiff reasserts her allegations in paragraphs 1-44 as fully set forth herein.
67. Section 760.10 of the FCRA states in relevant part
(1) It is an unlawful employment practice for an employer:

(b) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin, age, handicap, or
marital status.”

68. The FCRA accordingly prohibits discrimination based on sex.

69. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff's sex/gender, which female individuals
were not and would not have been subjected, in violation of the FCRA.

70. Defendant’s alleged bases for its adverse conduct against the Plaintiff are pre-textual and

asserted only to cover up the discriminatory nature of its conduct.
Case 1:19-cv-22782-JEM Document1 Entered on FLSD Docket 07/06/2019 Page 10 of 11

71, Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors of Defendant’s adverse conduct toward Plaintiff.

72. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back pay and front pay,
interest, lost benefits, and compensatory damages.

73. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

74, Plaintiff further seeks his attorney’s fees and costs as permitted by law.

WHEREFORE, Plaintiff prays for the entry of a judgment against Defendant and an award of
economic damages in the form of back pay and front pay, lost wages, interest, lost benefits, as
well as compensatory damages, punitive damages and attorney’s fees and costs as a result of
Defendant’s conduct in violation of the FCRA.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury

Respectfully submitted

GALLARDO LAWOFFICE, P.A.
8492 SW 8" Street
Miami, Florida 33144
Case 1:19-cv-22782-JEM Document1 Entered on FLSD Docket 07/06/2019 Page 11 of 11

Telephone: (305) 261-7000
Facsimile: (305) 261-0088
. 4

 
 
  

By:
Elvis J. Adan, Esq.
Fla. Bar No.: 24223
